Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
With respect to claims 1-13, component (a), (b) and (c) will be interpreted like the applicant has disclosed in paragraph 0019 of the specification:
“With aim to overcome above-described industrial problems of the prior art and to achieve above-described objects of the present invention, the inventor has found that a composition comprising: 
(a) one or more demulsifiers (may be referred to as component (a)); and 
(b) a compound selected from the group comprising glyoxal, neutralized glyoxal, 
glyoxal derivative and a mixture thereof (may be referred to as component (b)), 
and 
(c) further comprising phosphoric acid (may be referred to as component (c)).

Claim Objections
Applicant is advised that should claims 10-11 be found allowable, claims 12-13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	With respect to claims 2-3 and 5-6, the claims are indefinite for being improper Markush Claims:
Examiner notes:	
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(MPEP 2173.05 (h))
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz-Arauzo et al (US 5,525,201), in view of Nguyen et al (US 2017/0198204).
With respect to claim 1, Diaz-Arauzo discloses a composition for desalter application i.e. a demulsifier, comprising an oxyalkyated-cardanol-alkylphenol-aldehyhide resin (component a), wherein the composition is utilized to break water-oil emulsions (see abstract).
Diaz-Arauzo does not disclose the utilization of phosphoric acid or Glyoxal within the emulsion breaking composition.
However in a related process, Nguyen discloses methods for enhancing production and transportation of heavy and extra-heavy crude oil and for reducing the growth of asphaltene flocculants or hindering their formation, the methods comprising contacting an oil-soluble composition that comprises polyetheramines, tallow amines, tallow diamines, alkylphenol-formaldehyde resins (component a), reaction products of alpha-olefin, maleic anhydride and pentaerythritol, or a combination thereof, with the heavy or extra-heavy crude oil (see abstract).
Nguyen further discloses wherein the oil-soluble composition can further comprise one or more additional components including but not limited to a corrosion inhibitor, a solvent, an additional asphaltene inhibitor, a paraffin inhibitor, a scale inhibitor, an emulsifier, a dispersant, an emulsion breaker, a gas hydrate inhibitor, a biocide, a pH modifier, and a surfactant (see paragraph 0074), wherein scale inhibitors include phosphoric acid (component c) and  hydrogen sulfide scavengers include Glyoxal (component b).
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to modify the demulsifier composition disclosed by Diaz-Arauzo, with a scale inhibitor (phosphoric acid, component c) and a sulfide scavenger (Glyoxal, component b), as taught by Nguyen, as Nguyen discloses that the components can be utilized together with a level of success and Nguyen further discloses that said compositions improve the rheology of the hydrocarbons during production and transportation. 
Regarding claim 2, the prior combination teaches the limitation of claim 1.  Diaz-Arauzo further discloses wherein the demulsifier is selected from the group comprising oxyalkylated condensation product of alkyl phenol and formaldehyde (see col 3 lines 10-50, col 4 lines 1-35).
Regarding claim 3, the prior combination teaches the limitation of claim 1.  Diaz-Arauzo further discloses wherein the demulsifier is selected from the group comprising oxyalkylated condensation product of iii) cardanol, nonyl phenol and formaldehyde (see col 3 lines 10-50 and col 4 lines 1-35). 
Regarding claim 4, the prior combination teaches the limitation of claim 1. Diaz-Arauzo further discloses wherein the said oxyalkylated is derivative of ethylene oxide, propylene oxide, or mixture thereof (see col 4 lines 10-30).  
With respect to claim 7, the prior combination teaches the limitation of claim 1.  Nguyen further discloses wherein component (a)  resin ranges from in an amount varying from about  70 wt. % to about 20 wt. % by weight of the total composition (see paragraph 0031-0036); 
b) the component (b) Glyoxal in an amount varying from about 0 % to about 10 % by weight of the total composition (see paragraph 0074); 
and c) the component (c) phosphoric acid in an amount varying from about 0 % to about 10 % by weight of the total composition, depending upon the nature of the water-in-oil emulsion to be treated (see paragraph 0074).  
With respect to claim 8, the prior combination teaches the limitation of claim 1.  Diaz-Arauzo further discloses wherein the molecular weight of the demulsifier varies from about 8000 to about 40,000 (see col 2 lines 25-45).  Examiner notes the procedure for calculation the weight is not limiting to the intrinsic characteristic of the demulsifier. Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. 
With respect to claim 9, the prior combination teaches the limitation of claim 1.  Nguyen further discloses wherein the composition does not comprise:
glycolic acid;
glyoxylic Acid; 
citric acid; and 
maleic anhydride (see paragraph 0082).  
With respect to claim 10 and 12, the prior combinations teaches a method of demulsification of water-in-oil emulsions, wherein the water-in-oil emulsion is treated with demulsification additive composition as claimed in claim 1 (see rejection above for claim 1 and Diaz-Arauzo col 1 lines 10-35).
With respect to claim 11 and 13, the prior combination teaches the limitation of claim 10 ad 12.  Diaz-Arauzo further discloses wherein water and oil emulsion is produced by a desalter (see col 1 lines 10-35)  

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Diaz-Arauzo (US 5,525,201) and Nguyen et al (US 2017/0198204) teaches a substantial portion of the applicant claimed invention, however, do not teach or suggest to one with ordinary skill in the art to utilize the claimed demulsifier polymers in association with the claimed demulsification additive composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771                      

/Randy Boyer/
Primary Examiner, Art Unit 1771